Citation Nr: 1708001	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-03 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for chronic fatigue syndrome (CFS) prior to April 2, 2015, and in excess of 60 percent thereafter.

3.  Entitlement to an evaluation in excess of 20 percent for residuals of an avulsion fracture of the left talar dome.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1986 to March 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The claims were remanded in April 2015 and March 2016 for further development.  They are now returned to the Board.

The issue of entitlement to an evaluation in excess of 20 percent for residuals of an avulsion fracture of the left talar dome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during service or within one year of discharge from service and has not been shown to be the result of disease or injury incurred during service, to include in-service noise exposure.

2.  Prior to April 17, 2013, the Veteran's chronic fatigue syndrome did not manifest symptoms that were nearly constant or restricted routine daily activities; incapacitating episodes of at least two weeks were not shown.

3. Between April 17, 2013 and April 2, 2015, the Veteran's chronic fatigue syndrome most nearly approximated symptoms which were, at worst, nearly constant and restricted routine daily activities by less than 25 percent of the pre-illness level.

4.  On and after April 2, 2015, the Veteran's chronic fatigue syndrome most nearly approximated symptoms which were, at worst, nearly constant and restricted routine daily activities to less than 50 percent of the pre-illness level; almost complete restriction of activity which occasionally precludes self-care has not been shown. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Prior to April 17, 2013, the criteria for a disability rating in excess of 10 percent for chronic fatigue syndrome were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.88b, Diagnostic Code 6354 (2016).

3.  Between April 17, 2013 and April 2, 2015, the criteria for a disability rating of 20 percent, but no higher, for chronic fatigue syndrome were met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.88b, Diagnostic Code 6354 (2016).

4.  On and after April 2, 2015, the criteria for a disability rating in excess of 60 percent for chronic fatigue syndrome were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.88b, Diagnostic Code 6354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016). Compliant notice was provided in August 2010.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private medical records, VA treatment records, Social Security Administration (SSA) disability records, various VA examination reports and addendum opinions, and statements from the Veteran.  The Board finds that no additional RO action to further develop the record in connection with the claims, prior to appellate consideration, is required.

The Board also notes that the actions requested in the prior remands have been undertaken.  Specifically, the RO obtained additional VA examinations, associated SSA records and other outstanding records requested by the Board with the electronic claims file and issued supplemental statements of the case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      Service Connection for Bilateral Hearing Loss

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system such as sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Generally, in order to prove service connection, there must be evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that exposure to loud noise while serving as an infantryman during service caused his current hearing loss.  He indicated he was a helicopter door gunner in Panama and participated in ground combat operations in Saudi Arabia.  His DD-214 and service personnel records indicate that he served as an infantryman, an aircraft crewmember, and as a range supervisor for small arm, artillery, and mortar training.

For the purpose of this appeal, noise exposure in service is conceded.  Therefore, the question becomes whether the Veteran's current hearing loss was at least as likely as not caused by that in-service exposure to noise.

In December 2010, the Veteran underwent a VA examination in connection with his claim for service connection.   An audiogram reflected pure tone decibels as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
      20
20
35
20
Left Ear
20
20
15
35
40

Speech recognition scores were 94 percent in both ears.  At that time, the Veteran only had a hearing loss disability for VA purposes in the left ear.  When asked to provide an opinions to whether the Veteran's hearing loss was due to conceded in-service weapons noise exposure, the examiner opined that it was less likely than not.  The examiner noted noise exposure was conceded due to the Veteran's service as an infantryman with exposure to high intensity noise.  However, the examiner noted that no significant threshold shift occurred from enlistment to separation in either ear.  The examiner also noted the Veteran's recreational and civilian occupation, specifically as a horseshoer, incorporated high intensity noise exposure and the hearing loss was at least as likely as not a result of that exposure.

In his January 2013 Form 9, the Veteran disagreed with the finding that his left ear hearing loss was not service-connected and recognized that in his current occupation he had to adjust a horseshoe to fit a horse using a hammer and anvil.  He noted it was "common knowledge within the horseshoer community that two magnets, one on the horn and one on the heel, will act something as a shock absorber and minimize the vibrations caused by the hammer's blow, thus deadening the sound."  He explained that even with the sound-deadeners, he still wore hearing protection while using the anvil.  He stressed again that he was exposed numerous times to loud combat noises while in service.

In April 2015, the Board remanded the claim for another VA examination in light of the length of time since his last examination and his continued complaints of hearing loss.  An examiner was asked to conduct testing to determine whether the Veteran met the definition of impaired hearing on the right side and to address the Veteran's history of hearing loss, to include his history of noise exposure before, during and after military service.

In January 2016, the Veteran underwent another VA examination.  An audiogram reflected pure tone decibels as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
        5
       20
55
30
Left Ear
5
 5
20
50
35

Speech recognitions scores were 96 percent in the right ear and 100 percent in the left ear.  These results demonstrate hearing loss in both ears for VA purposes.  Following review of the record, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  She indicated that records showed no hearing loss or significant changes in hearing thresholds greater than normal measurement variability during military service.  She explained that the Institute of Medicine (IOM 2006) stated there was an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely".  Based on the objective evidence, specifically audiograms, the examiner concluded there was no evidence on which to conclude the Veteran's current hearing loss was caused by or a result of the Veteran's military service, including noise exposure.

In March 2016, the Board remanded the claim for an addendum opinion asking that the Veteran's lay statements regarding the history of noise exposure before, during and after military service be taken into consideration in rendering an etiology opinion.

In June 2016, the examiner who provided the January 2016 VA examination reviewed the claims file.  She noted it was conceded that the Veteran was exposed to some degree of hazardous noise in service.  Although she did not discuss the Veteran's exposure to noise in his occupation as a horseshoer following service, the Board finds that the opinion is nonetheless adequate as in-service noise exposure was addressed along with service treatment records and evidence of the Veteran's current hearing loss disability.  The examiner explained that hearing thresholds between the entrance examination in September 1986 and the separation examination in February 1994 did not shift more than 10 decibels and the shift was at 6000 Hz and actually showed an improvement in the Veteran's hearing at high frequency.  She indicated the best evidence of a noise injury is a significant threshold shift and in-service audiograms did not show a significant threshold shift in the Veteran's case.  She again concluded that it was less than likely that the Veteran's current hearing loss was caused by or a result of noise exposure in service.

The above cited evidence of record reflects that the Veteran was exposed to noise in service and currently has a hearing loss disability for VA purposes.  However, the evidence is against finding a nexus between that current disability and his military service.

The Board recognizes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The existence of credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Evidence in favor of the claim consists of the lay statements by the Veteran regarding his belief that hearing loss should be service connected.  The Board notes that a veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran may be competent to report symptoms of a disorder, he is not competent to provide a medical nexus opinion regarding the etiology of his hearing loss, as that is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran has not been shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter such as whether hearing loss are related to noise exposure in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Ultimately, the most probative evidence in this case is the adverse opinion of the VA examiner as the opinion was made after examination and testing and with consideration of the relevant history, including his exposure to noise in service.  
 
In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



Increased Evaluations for Chronic Fatigue Syndrome

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran asserts that his chronic fatigue syndrome is worse than the currently assigned disability ratings reflect.  His chronic fatigue syndrome is rated under 38 C.F.R. § 4.88b, Diagnostic Code (DC) 6354. 

Under DC 6354 for chronic fatigue syndrome, ratings are provided for symptoms including debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms. 

A 10 percent rating is warranted for signs and symptoms of chronic fatigue syndrome that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; if the symptoms are controlled by continuous medication. 

A 20 percent rating is warranted for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or; signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year. 

A 40 percent rating is warranted for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year. 

A 60 percent rating is warranted for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year. 

A 100 percent rating is warranted for signs and symptoms of chronic fatigue syndrome that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care. 

A note to Diagnostic Code 6354 provides that, for the purpose of rating chronic fatigue syndrome, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b.
The Veteran's chronic fatigue syndrome (CFS) is currently rated as 10 percent disabling prior to April 2, 2015, and as 60 percent disabling thereafter.

The Veteran sought an increased rating for CFS in July 2010.  In December 2010, the Veteran underwent a VA examination.  It was noted that during mental health visits the mention of occasional fatigue was usually tied to his depression or the psychiatric medication he is taking.  It was noted that the Veteran was taking medication for his mental health problems but none for his chronic fatigue.  The examiner indicated there was no debilitating fatigue and fatigue did not last 24 hours or longer after exercising.  The Veteran described occasional migratory joint pains, occasional sleep disturbance and occasional headaches that were not of a type, severity or pattern that is different from headaches in the pre-morbid state.  The examiner explained that such symptoms usually occurred during bouts of depression or anxiety and the joint symptoms were gradually increased due to age and arthritis.  The symptoms were shown to only mildly impact the Veteran's daily activities.

In his January 2013 Form 9, the Veteran indicated he was not able to work more than one day in a row and when he did work, he was "down for an additional day."  He indicated he hands hurt to the extent he could not hold a tool and that his knees, neck and back hurt also.  He indicated he could not perform daily functions of life and had his significant other assist him in mobility.  He argued that a rating of 20 percent was warranted because he was incapacitated two days per week.

VA treatment records dated in April 2013 indicated hand and knee pain, joint stiffness, swelling and reduced ability to grip, push and pull.  Polyarthalgia was noted in the bilateral hands, wrists and knees.  Medication was prescribed and a rheumatology consult ordered.  He indicated an inability to do his horseshoeing farrier job because of losing grip in his hands bilaterally and having trouble with knee pain when squatting and kneeling.  An x-ray showed mild degenerative changes in the first carpometacarpal joint and the third and fourth metacarpophalangeal joint.  Early degenerative changes were assessed.  A treatment record in May 2013 indicated treatment for hand pain and stiffness but also generalized body aches.  It was noted the Veteran had to do physical labor and currently could not do it due to pain and stiffness.  It was noted degenerative changes were present, but there was no evidence of rheumatoid arthritis.  The Veteran indicated he had tingling in his hands and it was found due to an abnormal EMG that such symptom could be due to carpel tunnel syndrome.  It was noted the Veteran was sleeping poorly and that obstructive sleep apnea was likely.  The treatment provider indicated that insomnia and lack of exercise was likely contributing to his generalized achiness which was commonly seen with fibromyalgia syndrome.  Records dated in October 2013 indicate a diagnosis of carpel tunnel syndrome and there was evidence of bilateral median nerve neuropathies in his hands.  In November 2013, the Veteran was to receive a foam tubing item to allow him to grip utensils due to carpel tunnel symptoms.  He continued to complain of pain in both hands up to the elbows and noted weather changes affected his pain level.  He was given wrist support splints to wear for sleep and as tolerated during the day.

In a July 2014 treatment record, it was indicated the Veteran remained frustrated with his decreased physical ability to do chores due to pain symptoms.

In April 2015, the Board remanded the claim for a new examination to determine the current severity of his CFS.  At an April 2015 VA examination, the Veteran reported a gradual increase in general fatigue over the past 10+ years.  He estimated a 50 percent decrease in the level of his function and admitted to sleeping problems.  It was noted that continuous medication was not required for the control of his CFS. The examiner indicated the Veteran suffered from insomnia and suspected sleep apnea.  Based on the Veteran's comments, the examiner indicated that debilitating fatigue reduced his daily activity level to less than 50 percent of pre-illness level and that this had been the case for 6 months or longer.  Cognitive impairment attributable to CFS was not shown.  The examiner noted that debilitating fatigue, the only symptom found to be present at the examination, was nearly constant.  It was indicated that the Veteran's symptoms due to CFS did not result in periods of incapacitation.

Upon careful review of the record, the Board finds that prior to April 17, 2013 when the Veteran began to seek continuing treatment for increasing pain in his hands and other joints, entitlement to an evaluation in excess of 10 percent for CFS was not shown.  Prior to that date, there is no evidence of bed rest and treatment by a physician.  In addition, the evidence indicated occasional fatigue, rather than debilitating fatigue, and did not indicate cognitive impairments that could be attributed to CFS.  A combination of other signs or symptoms which were nearly constant and restricted daily activities was not present.  Notably, the Veteran only reported occasional symptoms at his 2010 examination.  

As of April 17, 2013, however, treatment records provide indication of a notable worsening of the Veteran's condition, particularly with respect to joint pain.  The Board finds that treatment records beginning April 17, 2013 indicate the Veteran experienced nearly constant pain in his joints and there was tangible evidence of activity restriction caused by that pain.  The Board recognizes the diagnosis of carpal tunnel and x-ray evidence of mild degenerative changes in the Veteran's hands; however, given that the record does not indicate the symptoms can be clearly separated out by disorder, the Board has considered the polyarthralgia in the hand, wrist, and knee joints when rating CFS.  While a specific percentage of restriction of routine daily activities was not assigned by any clinician prior to the VA examination on April 2, 2015, the Board finds the evidence does not support a finding that the Veteran's symptoms resulted in impairment equivalent to symptoms which would restrict such activities by more than 25 percent of the pre-illness level.  In that regard, the Board notes that during this period incapacitating episodes necessitating bed rest and treatment by a physician were not demonstrated at any time.  Based on the foregoing, resolving the benefit of the doubt in the Veteran's favor, a 20 percent disability rating, but no higher, is granted for the period between April 17, 2013 and April 2, 2015. Gilbert, 1 Vet. App. at 54.

Prior to the April 2, 2015 VA examination, the evidence does not reflect debilitating fatigue, cognitive impairments, or a combination of other signs or symptoms which were nearly constant and restricted routine daily activities to more than 25 percent of pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four weeks total duration.  As such, entitlement to a rating in excess of 20 percent is not warranted prior to that date.  As of that date, an examiner determined that disabling fatigue, the only symptom present at the time of the examination, was nearly constant and restricted routine daily activity to less than 50 percent of the pre-illness level.  As of that examination, but not before, the criteria for entitlement to a 60 percent rating were met.

The evidence does not indicate that a disability rating in excess of 60 percent is warranted at any time during the appeal period.  This is because the evidence, namely recent VA treatment records and the examination report, does not reflect symptoms which restrict routine daily activities almost completely and occasionally preclude self-care.  In addition, the evidence does not suggest a worsening of the Veteran's CFS since the April 2015 examination.

As part of this analysis, the Board has also considered whether referral for extraschedular consideration is warranted for the Veteran's CFS.  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As noted, the Veteran's CFS results in several symptoms to include fatigue and migratory joint pain.  As discussed above, DC 6354 provides ratings based upon the extent to which all manifestations of CFS restrict routine daily activities, result in periods of incapacitation, or require treatment with medication.  The Board finds that the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, the Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Finally, the Board is cognizant of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In that regard, the RO has granted a single 100 percent disability rating for posttraumatic stress disorder (PTSD), effective from July 29, 2010, and special monthly compensation on account of the Veteran having a single 100 percent disability rating and other service-connected disabilities independently ratable at 60 percent or more.  The Veteran has not asserted that any of his service-connected disabilities alone, other than PTSD, causes him to be unemployable.  As such, the Board finds that further discussion of TDIU is unnecessary.











      (CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is denied.

Prior to April 17, 2013, a rating in excess of 10 percent for chronic fatigue syndrome is denied. 

Between April 17, 2013 and April 2, 2015, a 20 percent rating, but no higher, for chronic fatigue syndrome is granted, subject to the laws and regulations governing the payment of VA compensation.

From April 2, 2015, a rating in excess of 60 percent for chronic fatigue syndrome is denied.


REMAND

In the recent case Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals of Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's most recent VA examination in April 2015, the Board has determined that an additional VA examination is warranted in light of Correia in connection with the Veteran's claim for an increased evaluation for residuals of an avulsion fracture of the left talar dome.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records for the Veteran from June 2016 to the present. All attempts to obtain these records should be documented in the file. 

2.  Provide the Veteran with a VA joints examination. The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided. 

The examiner is asked to determine the current severity of the Veteran's residuals of an avulsion fracture of the left talar dome.  The examiner is also asked to address the functional impact of the disability. 

Range of motion testing should be undertaken for the left and right ankles.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

3.  After the development requested is completed, readjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


